[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
{¶ 1} This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
{¶ 2} Appellant Aaron Booher entered an Alford1 plea and was convicted of two counts of attempting to cause the unruliness of a minor, both second-degree misdemeanors. The trial court sentenced Booher to 90 days in the Hamilton County Justice Center, with 45 days suspended on each count, and ordered the sentences to be served consecutively. In his sole assignment of error, Booher claims that his sentence was grossly disproportionate and that the trial court failed to consider all the sentencing guidelines. We have reviewed the applicable law and the record, including the trial court's comment that it had looked over all the factors in the misdemeanor and felony sentencing statutes and the materials assembled in the presentence investigation, and we conclude that the trial court did not abuse its discretion in sentencing Booher as it did under R.C. 2929.22, the misdemeanor-sentencing statute. We overrule Booher's assignment of error.
{¶ 3} Therefore, the judgment of the trial court is affirmed.
{¶ 4} Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Painter, P.J., Sundermann, and Winkler, JJ.
1 See North Carolina v. Alford (1970), 400 U.S. 25,91 S.Ct. 160.